      Case: 1:20-cv-00139-SA-RP Doc #: 28 Filed: 06/08/21 1 of 1 PageID #: 1665




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

KENDRICK LASHAWN SLAUGHTER                                                                PLAINTIFF

v.                                                       CIVIL ACTION NO. 1:20-CV-139-SA-RP

COMMISSIONER OF SOCIAL SECURITY                                                         DEFENDANT


                                                ORDER

        On April 30, 2021, United States Magistrate David A. Sanders issued a Report and

Recommendation [26] in this cause. The R&R recommends that the ALJ’s decision be reversed

and remanded for further proceedings. No objections to the R&R were filed within the time

allowed.

        “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)).

        The Court has reviewed the R&R and finds no plain error on the face of the record.

Accordingly, the R&R is ADOPTED IN FULL as the Order of the Court. The Commissioner’s

decision is hereby REVERSED AND REMANDED for further proceedings. This CASE is

CLOSED.

        SO ORDERED, this the 8th day of June, 2021.


                                                /s/ Sharion Aycock
                                                UNITED STATES DISTRICT JUDGE
